UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: ADVISORY RESEARCH FUNDS Advisory Research All Cap Value Fund (ADVGX) Advisory Research International All Cap Value Fund (ADVEX) Advisory Research International Small Cap Value Fund (ADVIX) Advisory Research Global Value Fund (ADVWX) Advisory Research Strategic Income Fund (ADVNX) ANNUAL REPORT October 31, 2013 Advisory Research Funds A series of Investment Managers Series Trust Table of Contents Advisory Research All Cap Value Fund Letter to Shareholders 1 Fund Performance 3 Schedule of Investments 4 Advisory Research International All Cap Value Fund Letter to Shareholders 8 Fund Performance 12 Schedule of Investments 13 Advisory Research International Small Cap Value Fund Letter to Shareholders 17 Fund Performance 21 Schedule of Investments 22 Advisory Research Global Value Fund Letter to Shareholders 27 Fund Performance 30 Schedule of Investments 31 Advisory Research Strategic Income Fund Letter to Shareholders 37 Fund Performance 40 Schedule of Investments 41 Statements of Assets and Liabilities 48 Statements of Operations 50 Statements of Changes in Net Assets 52 Financial Highlights 57 Notes to Financial Statements 62 Report of Independent Registered Public Accounting Firm 75 Supplemental Information 76 Expense Examples 82 This report and the financial statements contained herein are provided for the general information of the shareholders of the Advisory Research Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www. ARIFunds.com Dear Shareholder, The Advisory Research All Cap Value Fund (the “Fund”) completed the fiscal year with strong absolute performance, but trailed its primary benchmark, the Russell 3000 Value Index (the “Index”). Our investment process focuses on finding and purchasing well‐capitalized, profitable companies that trade at a discount to our estimate of their net asset value. Current market volatility has provided ample opportunities to find such companies and invest in them at attractive prices. Performance Discussion YTD 2013 (through 10/31) 1-Year 3-Years Annualized Since Inception (11/16/2009) ADVGX 26.52% 27.46% 14.75% 14.12% Russell 3000 Value Index 25.85% 28.64% 16.73% 14.85% The one year and since inception annualized total return for the Advisory Research All Cap Value Fund as of September 30, 2013 was 21.47% and 13.51% respectively.The one year and since inception annualized total return for the Russell 3000 Value Index was 22.67% and 13.96% respectively.The total annual operating expenses are 2.10%.The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that the total annual fund operating expenses do not exceed 1.21% of the average daily net assets of the Advisory Research All Cap Value Fund. The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call (888) 665-1414. Market Overview Equity markets were strong throughout the fiscal year. Markets across the globe posted positive returns and volatility seemingly stabilized. Domestically, jobless claims were low and unemployment fell, consumer confidence reached a five-year high, and investors were cautiously optimistic about economic recovery. U.S. GDP growth reached 4.1% in the third calendar quarter of 2013, the highest reading in two years. Additionally, unlike in the prior three years, European debt was not a major financial concern this year. The Advisory Research All Cap Value Fund underperformed the Russell 3000 Value Index during the most recent fiscal year. All sectors posted positive returns; however, we trailed the benchmark in certain areas.Our Consumer Discretionary and Technology holdings underperformed their respective benchmark sectors. Target and Walmart were up incrementally for the year, but trailed the broader Consumer Discretionary sector’s performance, as consumer spending at retailers remained muted. In Technology, IBM was a laggard due to weaker than expected sales, particularly in its hardware segment.Relative to the advance in the markets, we believe each of these companies remains highly attractive given their valuations, consistency in earnings, and shareholder friendly policies of returning money to shareholders through growing dividends and share repurchases.On the positive side, our Energy holdings performed strongly. Pioneer Natural Resources and Carrizo Oil & Gas were the strongest performers in the overall portfolio. Both companies continued to benefit from application of new drilling technologies to unlock shale energy reserves, and both grew production substantially during the year. Additionally, oil prices rose during the year. Our lack of exposure to the Utilities sector also helped our performance, as Utilities were the weakest performing sector in the Index. During the rally since the recession lows in early 2009, the market has rewarded companies that we view as riskier – in particular, companies with high levels of debt. While low interest rates have encouraged many companies to add leverage to their balance sheets, we will not compromise our investment process. We do not want to invest in companies that may run into financial trouble due to over levered balance sheets.Such companies, as a whole, have shined in the recent market environment.But over the long-term, we believe that investing in companies with clean balance sheets, trading at a discount to our estimate of their net asset value, and having strong management teams with plans to unlock value, present the best opportunities for outperformance. 1 Outlook At this writing in late December, the calendar year 2013 looks like it will mark the fourth calendar year in the last five where domestic equity markets have provided strong double digit returns, well above the historical average around 9%-10% on the S&P 500. Continued economic recovery should buoy the equity markets going forward; however, we would not expect a repeat of the last five years over the next five.We will remain committed to our investment philosophy and process and will continue to look for high quality companies with asset‐rich balance sheets and management teams with clear and articulated plans to unlock value. Historically, investing in this profile of companies has provided the benefits of relative downside protection, upside participation, and long‐term outperformance. We thank you for investing in the Advisory Research All Cap Value Fund and look forward to updating you again in 2014. Advisory Research, Inc. This material is not authorized for use unless accompanied or preceded by a prospectus. Investment in the Fund is subject to investment, equity, small company, emerging market, currency and sector risk, among others.Investors should consult the Fund’s prospectus and Statement of Additional Information for a more detailed discussion of the Fund’s risks. Instances of high double-digit returns are extraordinary and may not be repeated. The recent growth rate in the stock market has helped to produce short-term returns for some asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, fund performance may be subject to substantial short-term changes. ADVISORY RESEARCH 2 Advisory Research All Cap Value Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Russell 3000 Value Index.Results include the reinvestment of all dividends and capital gains. The Russell 3000 Value Index measures the performance of the broad value segment of U.S. equity value universe. It includes those Russell 3000 companies with lower price-to-book ratios and lower forecasted growth values. This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of October 31, 2013 1 Year 3 Years Since Inception (11/16/09) Advisory Research All Cap Value Fund 27.46% 14.75% 14.12% Russell 3000 Value Index 28.64% 16.73% 14.85% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 665-1414. Gross and net expense ratios for the Fund are 1.52% and 1.21% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s return would have been lower.The contractual fee waivers are in effect until February 28, 2014. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 3 Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 96.1% COMMUNICATIONS – 5.9% Comcast Corp. - Class A $ DIRECTV* News Corp.* Tribune Co.* CONSUMER DISCRETIONARY – 8.9% Bed Bath & Beyond, Inc.* Biglari Holdings, Inc.* Foot Locker, Inc. McDonald's Corp. Ross Stores, Inc. CONSUMER STAPLES – 16.7% Core-Mark Holding Co., Inc. CST Brands, Inc. JM Smucker Co. Mondelez International, Inc. - Class A PepsiCo, Inc. Seneca Foods Corp. - Class A* Target Corp. Unilever PLC - ADR Wal-Mart Stores, Inc. ENERGY – 9.4% Carrizo Oil & Gas, Inc.* Chevron Corp. Gulfport Energy Corp.* Pioneer Natural Resources Co. Range Resources Corp. SEACOR Holdings, Inc. FINANCIALS – 23.5% Allied World Assurance Co. Holdings A.G. American Express Co. American International Group, Inc. Berkshire Hathaway, Inc. - Class B* CIT Group, Inc.* Comerica, Inc. Enstar Group Ltd.* GATX Corp. JPMorgan Chase & Co. 4 Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Loews Corp. $ Northfield Bancorp, Inc. Plum Creek Timber Co., Inc. - REIT U.S. Bancorp HEALTH CARE – 7.3% Humana, Inc. Johnson & Johnson Medtronic, Inc. UnitedHealth Group, Inc. INDUSTRIALS – 14.3% CSX Corp. Deere & Co. Emerson Electric Co. Oshkosh Corp.* Raytheon Co. Union Pacific Corp. United Technologies Corp. MATERIALS – 3.2% Air Products & Chemicals, Inc. Owens Corning* TECHNOLOGY – 6.9% Convergys Corp. International Business Machines Corp. Microsoft Corp. Motorola Solutions, Inc. TOTAL COMMON STOCKS (Cost $42,142,632) SHORT-TERM INVESTMENTS – 3.2% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,801,665) 5 Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 TOTAL INVESTMENTS – 99.3% (Cost $43,944,297) $ Other Assets in Excess of Liabilities – 0.7% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 Advisory Research All Cap Value Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Industry Percent of Total Net Assets Common Stocks Insurance 11.2% Oil, Gas & Coal 9.4% Consumer Products 7.9% Aerospace & Defense 6.9% Retail Staples 6.7% Media Content 5.9% Retail Discretionary 5.9% Banking 5.0% Specialty Finance 4.5% Transportation & Logistics 3.7% Technology Services 3.4% Health Care Facilities/Services 3.4% Travel, Lodging & Dining 3.0% Institutional Financial Services 2.4% Distribution/Wholesale - Consumer Staples 2.1% Medical Equipment/Devices 2.1% Electrical Equipment 1.9% Software 1.9% Chemicals 1.9% Biotechnology & Pharmaceuticals 1.8% Machinery 1.8% Hardware 1.5% Construction Materials 1.3% Real Estate Investment Trusts (REIT) 0.5% Total Common Stocks 96.1% Short-Term Investments 3.2% Total Investments 99.3% Other Assets in Excess of Liabilities 0.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Dear Shareholder, The Advisory Research International All Cap Value Fund (the “Fund”) completed fiscal year 2013 with strong absolute performance.On a relative basis, the Fund underperformed its benchmark, the MSCI EAFE Value Index (the “Index”). We maintained strict adherence to our investment process, which focuses on finding well-capitalized companies trading at low valuations with attractive business models and capable management teams, despite market conditions during the year which favored lower quality and more momentum driven stocks. Performance Discussion FYTD 2013 (through 10/31) 2-Years Annualized Since Inception (5/2/2011) ADVEX 24.86% 16.68% 4.30% MSCI EAFE Value 27.79% 15.53% 4.57% The one year and since inception annualized total return for the Advisory Research International All Cap Value Fund as of September 30, 2013 was 21.37% and 3.24% respectively.The one year and since inception annualized total return for the MSCI EAFE Value Index was 24.27% and 2.99% respectively. The total annual operating expenses are 22.48%.The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses do not exceed 1.35% of the average daily net assets of the Fund. The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call (888) 665-1414. We entered fiscal year 2013 with a more favorable outlook on the global economy than in 2012, but with more concerns about stock market valuations given the strong rally in 2012.Despite our concerns, unprecedented central bank stimulus from a number of developed economies and modestly improved economic fundamentals drove stock prices materially higher in 2013. All sectors posted positive absolute returns for the year.We outperformed the benchmark in certain areas, such as Industrials and Energy, while underperforming in other areas such as Financials and Consumer Staples. Contribution by country was almost completely positive on an absolute basis.Stocks in Germany, Australia, and Denmark performed particularly well, while our investments in Singapore lagged. During the year, our disciplined investment process did not waver.This process is centered on investing in companies that are profitable on an operating basis and have strong balance sheets. Potential investments must also have management teams are focused on unlocking value for shareholders. Our investable universe consists of more than 10,000 stocks, with less than 1% eventually becoming a portfolio holding.Because our universe is so broad, we are able to focus our attention on what we consider inefficiently priced securities that fit our investment criteria. We believe that valuation is key for successful long-term investing and that long-term outperformance is predicated on not overpaying for stocks.As a result, for our small and mid-cap securities, our research efforts center on identifying companies that we believe trade at or below our estimate of adjusted tangible book value1.Adjusted tangible book value is a measure we feel provides an approximate support level for a stock’s valuation.This valuation measure strips out intangible assets, which often do not hold up well in economic downturns.It also adjusts many standard GAAP2 or IFRS3 accounting line items with the fair market value of these items.After completing our adjusted tangible book value analysis, we believe we have a reasonable understanding of the downside of a prospective investment. Our attention then turns to the potential upside of an investment.Analyzing upside potential requires both quantitative and qualitative analysis.When we visit and talk to management teams of prospective investments, we are looking for them to have a clear plan to unlock value.We seek management teams that also have demonstrated the ability to unlock value in the past via corporate actions such as buybacks, spin-offs, divestitures and mergers and acquisitions.Because unlocking value can take considerable time, we believe it is critical that the companies we own are well capitalized; they often boast net-cash balance sheets. 1 The tangible book value of a security is the total assets of the company less its intangible assets with no physical presence (i.e. brand, patents, etc.). 2 Generally Accepted Accounting Principles 3 International Financial Reporting Standards 8 For some of our large cap and mid cap stocks, adjusted tangible book value analysis is not possible and we focus on companies with strong balance sheets, competitive brands and capable management teams, where the stock is out of favor and trading at depressed valuation levels.To invest in these types of stocks, we usually take a longer-term view of the business cycle or focus on specific corporate finance activities that can unlock value. We are cognizant of, but not driven by, macroeconomic factors.We analyze these factors to protect on the downside and attempt to capitalize on pricing anomalies.For example, entering into 2013, we purchased a number of new Japanese stocks for the Fund.We purchased these stocks because they fit our valuation criteria and because we felt macroeconomic factors were appealing in Japan.During the year Japanese Prime Minister Abe, with wide ranging political support, unleashed an unprecedented stimulus plan.We believed at the time, and continue to believe, that Japan must root out deflation to avoid major economic problems in the future.Japanese stock prices reacted very favorably to Abe’s economic policy during the year. Our investment process often produces stocks that are attractive to private equity and strategic buyers. In 2013, one of our companies received a buy-out offer.Other companies conducted productive corporate activities, such as share-buybacks, divestitures and M&A. Acquirers are, at times, attracted to our names for the same reasons we find them interesting: valuation, clean balance sheets, and management teams focused on unlocking value.This year’s buyout offer for Cermaq directly reflects this concept.Cermaq ASA, is a Norwegian fish feed company and one of the world’s largest fish farm operators. In April, Cermaq received a buyout offer at an attractive premium from Marine Harvest, a Norwegian competitor and the world’s largest fish farmer.We analyzed the buyout proposal at length and decided to sell the stock before the deal closed.We were concerned that the combination of the two companies would not pass regulatory scrutiny.The situation was further complicated by the fact that the Norwegian government’s investment arm was the largest shareholder of Cermaq, bringing political risk into the equation.Ultimately, the deal did not close and we were able to deploy our gains to new investment ideas. Other stocks that were positive contributors to performance included Leoni AG (Germany) and D/S Norden A/S.Leoni is a provider of wire systems, optical fibers and cable systems to the automotive sector, with heavy exposure to European auto makers.Depending on the model of a car, the wiring system can be the most expensive component, after the seats.The manufacturing of the cable systems is also quite labor intensive.As a result, most of Leoni’s employees and manufacturing facilities are located in lower cost regions around the world. We purchased Leoni at trough level earnings and book value multiples of 4.7x and 1.0x respectively.The market discounted Leoni’s prospects at the time after it reduced its earning forecasts and because it raised equity twice over the previous few years.Integration of some bolt-on mergers was also proving challenging as was the overall car market in Europe.Despite the headwinds, we viewed Leoni favorably after visiting with management and looking at the company’s prospects.We believed recent issues obfuscated positive operating and market momentum fort the stock.During the year, Leoni countered the softness of the European market through its exposure to premium cars and newer models, which outperformed the general car category.In addition, investor sentiment turned positive for the European car sector in general, as the first evidence of demand improvements trickled in. Another stock that performed well for us was D/S Norden, a Danish shipping company with a unique business model. Unlike other shipping companies, D/S Norden generally leases its ships from 3rd parties under variable term lease arrangement.It does not own many ships.As a result, it maintains a net cash balance sheet and with it operational flexibility throughout the volatile shipping cycle.Ship day-rates and ship prices have finally begun to rebound, after on of the worst cyclical slumps in memory.This recovery has had, and will have, a positive impact on D/S Nordern, because it enjoys high operational leverage when pricing increases.With day rates moving up, the market applied improved multiples to D/S Norden in the expectation that higher rates would favorably impact earnings. During the year there were stocks that fell short of our expectations, including Yue Yuen Industrial Holding Ltd. (Hong Kong) and Vard Holdings Ltd (Singapore).Yue Yuen is the world’s largest contract manufacturer of branded shoes for customers such as Nike, Addidas, and Reebok.Yue Yuen has grown with its clients over the years by providing good quality control and fair labor practices.More and more, the company is moving its manufacturing facilities out of Southern China because of costs.Indonesia is a market Yue Yuen has come to rely on more heavily in recent years for labor. During the year, labor prices in Indonesia rose unexpectedly by ADVISORY RESEARCH 9 more than 50%.In the short-term, the rise in labor costs hurt Yue Yuen and its stock price.However, the company operates on a cost-plus basis, and as a result we expect margins to revert back to more normal levels.Furthermore, Yue Yuen’s overall prospects appear bright given increased buying power in many emerging markets, where simple branded items are in increasingly high demand, and because of the modest recovery in consumer sentiment in many developed markets. Vard Holdings is a Singaporean listed, but Norwegian-based, manufacturer of complex and customized offshore support vessels for the oil and gas industry.Vard operates highly efficient yards in Scandinavia, Europe and Asia.Moving forward, significant demand for its vessels will come from Brazil, in primary support of Petrobras’ exploration and production efforts.Given local sourcing rules, Vard produces these ships, in part, from Brazilian yards.High levels of demand, poor controls, escalating costs and outsourced production resulted in cost over-runs and delays for Vard, which negatively impacted performance.Vard is moving its Brazilian production to a greenfield site in a lower cost area of Brazil.Long-term, we believe the new Brazilian yard will provide growth for the company, which is currently discounting anything positive coming out of Brazil. Outlook Improved economic fundamentals and central bank stimulus were the driving force behind stock market appreciation during the year.We expect continued recovery in many of our markets, with unemployment numbers easing and a slight tick up in GDP growth. After a year where momentum played a role in stock price movement, we think the upcoming year will see investors focus more on fundamentals.We are well positioned for this shift. We worked diligently during the year to rebalance the portfolio away from names that reached fair value, and replace these stocks with issues that underperformed on an absolute and/or relative basis during the year.Our long-term investment time horizon gives us confidence that these stocks have a favorable chance of outperforming in the coming years. 1) Solid underlying fundamentals: The Fund seeks to invest in well-capitalized companies, which in our view face little financial distress.The debt to equity ratio4 for the aggregate holdings of the Fund stands at 86% versus the broad international market at 168%.This ratio includes financial institutions.Many of the Fund’s companies are managed with little debt and sometimes boast a net-cash balance sheet. Broad-based economic distress has weakened many less financially stable competitors.Rising interests rates will damage these players prospects.As a result, we would expect our holdings to take advantage of their competitors’ weakness in the coming years. 2) Valuation: Investors continue to shift away from fundamental analysis on individual stocks by investing in index funds and ETFs.This trend results in inefficiencies in the market, especially in the small and mid cap international realm.As a result, we are able to purchase what we believe are attractive franchises, with strong balance sheets relative to their peers at attractive prices.Currently, the aggregate holdings of the Fund trade at a price to book ratio5 of 1.0x, and price to earnings ratio6 of 12.2x. 3) Exposure to vibrant parts of the world at what we think are attractive prices: The Fund’s direct and indirect exposure to emerging economies provides the Fund with growth opportunities that would not be available exclusively in developed market economies.Although there has been a general slowdown in growth in emerging markets, our investments are oriented toward individual consumption growth rather than exports or financial services.We expect increased buying power to be a feature that defines emerging market economies over the long-term, despite near-term headwinds, which should benefit our holdings. We thank you for investing with us in the Advisory Research International Small Cap Value Fund and we look forward to updating you again in 2014. Advisory Research, Inc. 4 A measure of a company’s financial leverage and indicates what portfolio of equity and debt a company is using to finance its assets. 5 A comparison of the stock market’s value to the actual book value (total assets minus liabilities) of a company.Generally, a low price-book value ratio can indicate a company is being undervalued. 6 A valuation ratio comparing a company’s current share price to its trailing 12 month per-share earnings.Generally, companies with higher P/E ratios are considered riskier investments as higher P/E ratios indicate higher earnings expectations. ADVISORY RESEARCH 10 This material is not authorized for use unless accompanied or preceded by a prospectus. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. The risks are magnified in countries with emerging markets, since these countries may have relatively unstable governments and less established markets and economies. Small Cap stocks are more susceptible to market volatility because smaller companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. Smaller company stocks tend to be sold less often and in smaller amounts than larger company stocks. Risk may increase due to potential for concentration in the Financial Sector. Instances of high double-digit returns are extraordinary and may not be repeated. The recent growth rate in the stock market has helped to produce short-term returns for some asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, fund performance may be subject to substantial short-term changes. ADVISORY RESEARCH 11 Advisory Research International All Cap Value Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI EAFE Value Index.Results include the reinvestment of all dividends and capital gains. The MSCI EAFE Value Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. This index does not reflect expenses, fees or sales charge, which would lower performance. The index is unmanaged and is not possible to invest in an index. Average Annual Total Returns as of October 31, 2013 1 Year 2 Years Since Inception (5/2/11) Advisory Research International All Cap Value Fund 24.86% 16.68% 4.30% MSCI EAFE Value Index 27.79% 15.53% 4.57% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 665-1414. Gross and net expense ratios for the Fund are 15.42% and 1.36% which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s return would have been lower.The contractual fee waivers are in effect until February 28, 2014. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 12 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 96.8% AUSTRIA – 2.0% IMMOFINANZ A.G. $ BERMUDA – 1.5% Catlin Group Ltd. CANADA – 1.5% Genesis Land Development Corp.* DENMARK – 2.0% D/S Norden A/S NKT Holding A/S FRANCE – 9.9% Cie Generale des Etablissements Michelin GDF Suez Nexans S.A. Saft Groupe S.A. Sanofi Total S.A. Vallourec S.A. GERMANY – 7.1% DMG MORI SEIKI A.G. Leoni A.G. Rheinmetall A.G. Rhoen Klinikum A.G. Volkswagen A.G. HONG KONG – 6.2% Asian Citrus Holdings Ltd. Bosideng International Holdings Ltd. Emperor International Holdings Integrated Waste Solutions Group Holdings Ltd.* 1 Yue Yuen Industrial Holdings Ltd. IRELAND – 1.1% Beazley PLC ITALY – 1.0% Buzzi Unicem S.p.A. 13 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) JAPAN – 26.3% Aozora Bank Ltd. $ Arcs Co., Ltd. Azbil Corp. Bank of Yokohama Ltd. Chugoku Marine Paints Ltd. Daiseki Co., Ltd. Denki Kagaku Kogyo KK Doshisha Co., Ltd. Hogy Medical Co., Ltd. Hokuto Corp. Inaba Denki Sangyo Co., Ltd. Japan Petroleum Exploration Co. Namco Bandai Holdings, Inc. Ryosan Co., Ltd. Secom Co., Ltd. Shinko Plantech Co., Ltd. SKY Perfect JSAT Holdings, Inc. Star Micronics Co., Ltd. Toyota Industries Corp. Tsumura & Co. LUXEMBOURG – 1.7% APERAM NETHERLANDS – 6.6% Delta Lloyd N.V. Koninklijke Ahold N.V. Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares Wereldhave N.V. - REIT NORWAY – 3.1% Aker A.S.A. Vard Holdings Ltd.* PANAMA – 1.8% Banco Latinoamericano de Comercio Exterior S.A. - Class E SOUTH KOREA – 4.2% DGB Financial Group, Inc. 14 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) SOUTH KOREA (Continued) Fila Korea Ltd. $ Samsung Card Co., Ltd. SWEDEN – 2.0% Industrivarden A.B. - C Shares SWITZERLAND – 4.0% Baloise Holding A.G. GAM Holding A.G. Novartis A.G. UNITED KINGDOM – 14.8% CNH Industrial N.V.* F&C Asset Management PLC Greggs PLC HSBC Holdings PLC Investec PLC Subsea 7 S.A. Unilever PLC - ADR Vodafone Group PLC WM Morrison Supermarkets PLC TOTAL COMMON STOCKS (Cost $1,476,619) SHORT-TERM INVESTMENTS – 3.8% Fidelity Institutional Money Market Fund, 0.04%2 TOTAL SHORT-TERM INVESTMENTS (Cost $65,796) TOTAL INVESTMENTS – 100.6% (Cost $1,542,415) Liabilities in Excess of Other Assets – (0.6)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 0.3% of net assets. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 15 Advisory Research International All Cap Value Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Industry Percent of Total Net Assets Common Stocks Banking 9.4% Automotive 7.4% Machinery 5.9% Insurance 5.8% Oil, Gas & Coal 5.5% Retail Staples 5.3% Consumer Products 4.8% Apparel & Textile Products 4.7% Biotechnology & Pharmaceuticals 4.6% Asset Management 4.2% Chemicals 3.8% Real Estate Operating & Services 3.5% Specialty Finance 3.4% Design, Manufacturing & Distribution 2.8% Iron & Steel 2.7% Utilities 2.6% Electrical Equipment 2.0% Telecom 1.7% Transportation Equipment 1.6% Home & Office Products 1.5% Engineering & Construction Services 1.5% Software 1.4% Consumer Discretionary Services 1.4% Medical Equipment/Devices 1.3% Renewable Energy 1.3% Health Care Facilities/Services 1.3% Media Content 1.1% Real Estate Investment Trusts (REIT) 1.0% Transportation & Logistics 1.0% Construction Materials 1.0% Industrial Distribution 1.0% Waste & Environment Service Equipment & Facilities 0.3% Total Common Stocks 96.8% Short-Term Investments 3.8% Total Investments 100.6% Liabilities in Excess of Other Assets (0.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 16 Dear Shareholder, The Advisory Research International Small Cap Value Fund (the Fund) completed fiscal year 2013 with strong absolute performance.On a relative basis, the Fund outperformed the MSCI EAFE Index but underperformed MSCI EAFE Small Cap Index. We maintained strict adherence to our investment process, which focuses on finding well-capitalized companies trading at low valuations with attractive business models and capable management teams, despite market conditions during the year which favored lower quality and more momentum driven stocks. Performance Discussion FYTD 2013 (through 10/31) 3-Year Annualized Since Inception (03/31/2010) ADVIX 27.30% 11.17% 10.78% MSCI EAFE Index 26.88% 8.38% 8.09% MSCI EAFE Small Cap Index 32.24% 10.96% 11.51% The one year and since inception annualized total return for the Advisory Research International Small Cap Value Fund as of September 30, 2013 was 23.00% and 9.95% respectively.The one year and since inception annualized total return for the MSCI EAFE Index was 23.77% and 7.28% respectively. The one year and since inception annualized total return for the MSCI EAFE Small Cap Index was 29.43% and 10.86% respectively.The total annual operating expenses are 1.85%. The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that the total annual fund operating expenses do not exceed 1.35% of the average daily net assets of the Advisory Research International Small Cap Value Fund. The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call (888) 665-1414. We entered fiscal year 2013 with a more favorable outlook on the global economy than in 2012, but with more concerns about stock market valuations given the strong rally in 2012.Despite our concerns, unprecedented central bank stimulus from a number of developed economies and modestly improved economic fundamentals drove stock prices materially higher in 2013. All sectors posted positive absolute returns for the year.We outperformed the benchmark in certain areas, such as Industrials and Energy, while underperforming in other areas such as Consumer Discretionary and Consumer Staples. Contribution by country was almost completely positive on an absolute basis.Stocks in Germany, Denmark, and Australia performed particularly well, while our investments in Singapore lagged. During the year, our disciplined investment process did not waver.This process is centered on investing in companies that are profitable on an operating basis and have strong balance sheets. Potential investments must also have management teams who are focused on unlocking value for shareholders. Our investable universe consists of more than 10,000 stocks, with less than 1% eventually becoming a portfolio holding.Because our universe is so broad, we are able to focus our attention on what we consider inefficiently priced securities that fit our investment criteria. We believe that valuation is key for successful long-term investing and that long-term outperformance is predicated on not overpaying for stocks.As a result, our research efforts center on identifying companies that we believe trade at or below our estimate of adjusted tangible book value1.Adjusted tangible book value is a measure we feel provides an approximate support level for a stock’s valuation.This valuation measure strips out intangible assets, which often do not hold up well in economic downturns.It also adjusts many standard GAAP2 or IFRS3 accounting line items with the fair market value of these items.After completing our adjusted tangible book value analysis, we believe we have a reasonable understanding of the downside of a prospective investment. Our attention then turns to the potential upside of an investment.Analyzing upside potential requires both quantitative and qualitative analysis.When we visit and talk to management teams of prospective investments, we are looking for them to have a 1 The tangible book value of a security is the total assets of the company less its intangible assets with no physical presence (i.e. brand, patents, etc.). 2 Generally Accepted Accounting Principles 3 International Financial Reporting Standards 17 clear plan to unlock value.We seek management teams that also have demonstrated the ability to unlock value in the past via corporate actions such as buybacks, spin-offs, divestitures and mergers and acquisitions.Because unlocking value can take considerable time, we believe it is critical that the companies we own are well capitalized; they often boast net-cash balance sheets. We are cognizant of, but not driven by, macroeconomic factors.We analyze these factors to protect on the downside and attempt to capitalize on pricing anomalies.For example, entering into 2013, we purchased a number of new Japanese stocks for the Fund.We purchased these stocks because they fit our valuation criteria and because we felt macro-economic factors were appealing in Japan.During the year, Japanese Prime Minister Abe, with wide ranging political support, unleashed an unprecedented stimulus plan.We believed at the time, and continue to believe, that Japan must root out deflation to avoid major economic problems in the future.Japanese stock prices reacted very favorably to Abe’s economic policy during the year. Our investment process often produces stocks that are attractive to private equity and strategic buyers. In 2013 three of our companies received buy-out offers.Acquirers are, at times, attracted to our names for the same reasons we find them interesting: valuation, clean balance sheets, and management teams focused on unlocking value.One buyout offer that directly reflects this concept was the buyout of Cermaq ASA, a Norwegian fish feed company and one of the world’s largest fish farm operators. In April, Cermaq received a buyout offer at an attractive premium from Marine Harvest, a Norwegian competitor and the world’s largest fish farmer.We analyzed the buyout proposal at length and decided to sell the stock before the deal closed.We were concerned that the combination of the two companies would not pass regulatory scrutiny.The situation was further complicated by the fact that the Norwegian government’s investment arm was the largest shareholder of Cermaq, bringing political risk into the equation.Ultimately, the deal did not close and we were able to deploy our gains to new investment ideas. Other stocks that were positive contributors to performance included Leoni AG (Germany) and Emperor Entertainment Hotel (Hong Kong), which both returned more than 100% during the year.Leoni is a provider of wire systems, optical fibers and cable systems to the automotive sector, with heavy exposure to European auto makers.Depending on the model of a car, the wiring system can be the most expensive component, after the seats.The manufacturing of the cable systems is also quite labor intensive.As a result, most of Leoni’s employees and manufacturing facilities are located in lower cost regions around the world. We purchased Leoni at trough level earnings and book value multiples of 4.7x and 1.0x respectively.The market discounted Leoni’s prospects at the time after it reduced its earning forecasts and because it raised equity twice over the previous few years.Integration of some bolt-on mergers was also proving challenging as was the overall car market in Europe. Despite the headwinds, we viewed Leoni favorably after visiting with management and looking at the company’s prospects.We believed recent issues obfuscated positive operating and market momentum for the stock.During the year, Leoni countered the softness of the European market through its exposure to premium cars and newer models, which outperformed the general car category.In addition, investor sentiment turned positive for the European car sector in general, as the first evidence of demand improvements trickled in. Another stock that performed well was Emperor Entertainment Hotel (“Emperor”), a Hong Kong based operator of a casino in Macau.Emperor is a long-standing holding for the Fund and we know management very well.During the year, rapid growth in Mainland Chinese visitation to Macau and the corresponding growth in gambling volume resulted in strong earnings momentum for Emperor.Emperor is well-run and it now has limited capital expenditure requirements.As a result, the company converts earnings to free cash flow.Emperor has traditionally paid a healthy dividend, while retaining a very strong net-cash balance sheet.We believe it is possible that Emperor, will, at some point, use its excess cash to build another casino or purchase one which is not well-operated. During the year there were stocks that fell short of our expectations, including Yue Yuen Industrial Holding Ltd. (Hong Kong) and Vard Holdings Ltd (Singapore).Yue Yuen is the world’s largest contract manufacturer of branded shoes for customers such as Nike, Addidas, and Reebok.Yue Yuen has grown with its clients over the years by providing good quality control and fair labor practices.More and more, the company is moving its manufacturing facilities out of Southern China because of costs.Indonesia is a market Yue Yuen has come to rely on more heavily in recent years for labor. During the year, labor prices rose in Indonesia unexpectedly by more than 50%.In the short-term, the rise in labor costs hurt Yue Yuen and its stock price.However, the company operates on a cost-plus basis, and as a result we expect margins to revert back to more normal levels.Furthermore, Yue Yuen’s overall prospects ADVISORY RESEARCH 18 appear bright given increased buying power in many emerging markets, where simple branded items are in increasingly high demand, and because of the modest recovery in consumer sentiment in many developed markets. Vard Holdings is a Singaporean listed, but Norwegian-based, manufacturer of complex and customized offshore support vessels for the oil and gas industry.Vard operates highly efficient yards in Scandinavia, Europe and Asia.Moving forward, significant demand for its vessels will come from Brazil in support of Petrobras’ exploration and production efforts.Given local sourcing rules, Vard produces these ships, in part, from Brazilian yards.High levels of demand, poor controls, escalating costs and outsourced production resulted in cost over-runs and delays for Vard, which negatively impacted performance.Vard is moving its Brazilian production to a greenfield site in a lower cost area of Brazil.Long-term, we believe the new Brazilian yard will provide growth for the company, which is currently discounting anything positive coming out of Brazil. Outlook Improved economic fundamentals and central bank stimulus were the driving force behind stock market appreciation during the year.We expect continued recovery in many of our markets, with unemployment numbers easing and a slight tick up in GDP growth. After a year where momentum played a role in stock price movement, we think the upcoming year will see investors focus more on fundamentals.We are well positioned for this shift. We worked diligently during the year to rebalance the portfolio away from names that reached fair value, and replace these stocks with issues that underperformed on an absolute and/or relative basis during the year.Our long-term investment time horizon gives us confidence that these stocks have a favorable chance of outperforming in the coming years. 1) Solid underlying fundamentals: The Fund seeks to invest in well-capitalized companies, which, in our view, face limited potential financial distress.The debt to equity ratio4 for the aggregate holdings of the Fund stands at 80% versus the broad international market at 136%.This ratio includes financial institutions.Many of the Fund’s companies are managed with little debt and sometimes boast a net-cash balance sheet. Broad-based economic distress has weakened many less financially stable competitors.Rising interests rates will damage these players prospects.As a result, we would expect our holdings to take advantage of their competitors’ weakness in the coming years. 2) Valuation: Investors continue to shift away from fundamental analysis on individual stocks by investing in index funds and ETFs.This trend results in inefficiencies in the market, especially in the small and mid cap international realm.As a result, we are able to purchase what we believe are attractive franchises, with strong balance sheets relative to their peers at attractive prices.Currently, the aggregate holdings of the Fund trade at a price to book ratio5 of 1.1x and a price to earnings ratio6 of 13.4x. 3) Exposure to vibrant parts of the world at what we think are attractive prices: The Fund’s direct and indirect exposure to emerging economies provides the Fund with growth opportunities that would not be available exclusively in developed market economies.Although there has been a general slowdown in growth in emerging markets, our investments are oriented toward individual consumption growth rather than exports or financial services.We expect increased buying power to be a feature that defines emerging market economies over the long-term, despite near-term headwinds, which should benefit our holdings. We thank you for investing with us in the Advisory Research International Small Cap Value Fund and we look forward to updating you again in 2014. Advisory Research, Inc. 4 A measure of a company’s financial leverage and indicates what portfolio of equity and debt a company is using to finance its assets. 5 A comparison of the stock market’s value to the actual book value (total assets minus liabilities) of a company.Generally, a low price-book value ratio can indicate a company is being undervalued. 6 A valuation ratio comparing a company’s current share price to its trailing 12 month per-share earnings.Generally, companies with higher P/E ratios are considered riskier investments as higher P/E ratios indicate higher earnings expectations. ADVISORY RESEARCH 19 This material is not authorized for use unless accompanied or preceded by a prospectus. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. The risks are magnified in countries with emerging markets, since these countries may have relatively unstable governments and less established markets and economies. Small Cap stocks are more susceptible to market volatility because smaller companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. Smaller company stocks tend to be sold less often and in smaller amounts than larger company stocks. Risk may increase due to potential for concentration in the Financial Sector. Instances of high double-digit returns are extraordinary and may not be repeated. The recent growth rate in the stock market has helped to produce short-term returns for some asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, fund performance may be subject to substantial short-term changes. ADVISORY RESEARCH 20 Advisory Research International Small Cap Value Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI EAFE Index and MSCI EAFE Small Cap Index.Results include the reinvestment of all dividends and capital gains. The MSCI EAFE Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. The MSCI EAFE Small Cap Index is a free float-adjusted market capitalization index that is designed to measuresmall capitalization equity performance of developed markets, excluding the U.S. and Canada. These indices do not reflect expenses, fees or sales charge, which would lower performance. These indices are unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of October 31, 2013 1 Year 3 Years Since Inception (3/31/10) Advisory Research International Small Cap Value Fund 27.30% 11.17% 10.78% MSCI EAFE Index 26.88% 8.38% 8.09% MSCI EAFE Small Cap Index 32.24% 10.96% 11.51% The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 665-1414. Gross and net expense ratios for the Fund are 1.62% and 1.25% which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lowered.The contractual fee waivers are in effect until February 28, 2014. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that ashareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 21 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 95.2% AUSTRALIA – 1.4% Crown Ltd. $ AUSTRIA – 1.7% IMMOFINANZ A.G. BELGIUM – 0.9% Befimmo - REIT BERMUDA– 2.0% Catlin Group Ltd. CANADA – 1.0% 130,100 Genesis Land Development Corp. *1 193,671 Genesis Land Development Corp. * DENMARK – 3.4% D/S Norden A/S NKT Holding A/S FRANCE – 3.8% Nexans S.A. Saft Groupe S.A. Vallourec S.A. GERMANY – 10.0% DMG MORI SEIKI A.G. Hochtief A.G. Jungheinrich A.G. Leoni A.G. Rheinmetall A.G. Rhoen Klinikum A.G. HONG KONG – 6.8% Asian Citrus Holdings Ltd. Bosideng International Holdings Ltd. Emperor Entertainment Hotel Ltd. Emperor International Holdings Golden Meditech Holdings Ltd. Integrated Waste Solutions Group Holdings Ltd.*2 22 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) HONG KONG (Continued) Yue Yuen Industrial Holdings Ltd. $ IRELAND – 1.8% Beazley PLC ITALY – 1.1% Buzzi Unicem S.p.A.3 Buzzi Unicem S.p.A.3 JAPAN – 28.0% Aozora Bank Ltd. Arcs Co., Ltd. Azbil Corp. Bank of Yokohama Ltd. Chiyoda Corp. Chugoku Marine Paints Ltd. Cosel Co., Ltd. Daiseki Co., Ltd. Denki Kagaku Kogyo KK Doshisha Co., Ltd. Hogy Medical Co., Ltd. Hokuto Corp. Horiba Ltd. Inaba Denki Sangyo Co., Ltd. Japan Petroleum Exploration Co. Maruichi Steel Tube Ltd. Namco Bandai Holdings, Inc. Ryosan Co., Ltd. Shinko Plantech Co., Ltd. SKY Perfect JSAT Holdings, Inc. Star Micronics Co., Ltd. Tokyo Ohka Kogyo Co., Ltd. Tsumura & Co. LUXEMBOURG – 2.4% APERAM NETHERLANDS – 4.3% Delta Lloyd N.V. Koninklijke DSM N.V. 23 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) NETHERLANDS (Continued) Wereldhave N.V. - REIT $ NORWAY – 4.5% Aker A.S.A. Petroleum Geo-Services A.S.A. SpareBank 1 Sr. Bank A.S.A. Vard Holdings Ltd.* PANAMA – 1.7% Banco Latinoamericano de Comercio Exterior S.A. - Class E PUERTO RICO – 0.4% OFG Bancorp SINGAPORE – 1.1% Ascendas India Trust China Yuchai International Ltd. SOUTH KOREA – 5.5% DGB Financial Group, Inc. Fila Korea Ltd. NongShim Co., Ltd. Samsung Card Co., Ltd. SWEDEN – 1.5% Industrivarden A.B. - C Shares SWITZERLAND – 4.5% Baloise Holding A.G. GAM Holding A.G. Pargesa Holding S.A. UNITED KINGDOM – 7.4% Colt Group S.A.* Greggs PLC Investec PLC Subsea 7 S.A. 24 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) UNITED KINGDOM (Continued) WM Morrison Supermarkets PLC $ TOTAL COMMON STOCKS (Cost $94,400,161) SHORT-TERM INVESTMENTS – 4.5% Fidelity Institutional Money Market Fund, 0.04%4 TOTAL SHORT-TERM INVESTMENTS (Cost $5,164,864) TOTAL INVESTMENTS – 99.7% (Cost $99,565,025) Other Assets in Excess of Liabilities – 0.3% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Canadian security traded in the U.S. 2 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 0.1% of net assets. 3 Company has multiple classes of shares. 4 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 25 Advisory Research International Small Cap Value Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Industry Percent of Total Net Assets Common Stocks Banking 8.8% Insurance 7.3% Machinery 5.8% Iron & Steel 4.8% Chemicals 4.7% Retail Staples 4.7% Consumer Products 4.6% Apparel & Textile Products 4.1% Engineering & Construction Services 3.8% Automotive 3.6% Real Estate Operating & Services 3.5% Electrical Equipment 3.5% Specialty Finance 2.9% Oil, Gas & Coal 2.9% Asset Management 2.8% Travel, Lodging & Dining 2.5% Health Care Facilities/Services 2.4% Real Estate Investment Trusts (REIT) 2.1% Transportation & Logistics 2.1% Design, Manufacturing & Distribution 2.0% Metals & Mining 1.9% Renewable Energy 1.7% Utilities 1.6% Transportation Equipment 1.5% Medical Equipment/Devices 1.5% Media Content 1.4% Industrial Distribution 1.4% Software 1.2% Construction Materials 1.1% Biotechnology & Pharmaceuticals 1.1% Home & Office Products 1.0% Telecom 0.8% Waste & Environment Service Equipment & Facilities 0.1% Total Common Stocks 95.2% Short-Term Investments 4.5% Total Investments 99.7% Other Assets in Excess of Liabilities 0.3% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 26 Dear Shareholder, The Advisory Research Global Value Fund (the “Fund”) has completed another fiscal year with double digit absolute performance although it slightly trailed its primary benchmark, the MSCI World Value Index.Our investment process, which focuses on finding well-capitalized companies with attractive business models and capable management teams, allowed us to largely perform in line with the market during the strong rally over the past year. Performance Discussion Fiscal YTD (through 10/31) 2-Years 3-Years Annualized Since Inception (1/1/2009) ADVWX 26.00% 17.78% 11.92% 16.47% MSCI World Value Index 26.35% 17.80% 11.68% 13.47% The one year and since inception annualized total return for the Advisory Research Global Value Fund as of September 30, 2013 was 22.47% and 16.17%, respectively.The one year and since inception annualized total return for the MSCI World Value Index was 21.28% and 12.71%, respectively. The total annual operating expenses are 2.94%.The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses do not exceed 1.36% of the average daily net assets of the Advisory Research Global Value Fund. The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call (888) 665-1414. The Advisory Research Global Value Fund commenced operations on 7/30/2010.Performance shown prior to 7/30/2010 is derived from the performance of a limited partnership account, which commenced on 1/1/2009 (the “Predecessor Account”).The predecessor entity was not registered under the 1940 ACT.The Fund will be managed in a materially equivalent manner to the Predecessor.If the Predecessor Account were subject to the same requirements and restrictions as the Fund, the performance may have been adversely affected.Please see the prospectus for more information. As a result of relatively strong economic fundamentals throughout the world, global equity markets enjoyed a solid year of performance and continued a rally from the depths of the market selloff during the global financial crisis in 2009.These markets were supported by significant central bank stimulus from a number of developed economies and generally stable global corporate earnings results.The impact of globally low interest rates on markets was felt both through the results reported at the company level and the relatively unattractive returns and risk profile of the fixed income markets, which drew assets into the equity markets.Another positive factor impacting global equity returns was the moderate volatility of the markets, which facilitated significant positive flows into equities overall. During the year, our disciplined investment process was consistent, a hallmark during both strong and weak markets.As a firm focused on providing attractive downside protection, aggressive rallies tend not to be the best markets for relative outperformance.Despite another solidly positive year in the market, the Advisory Research Global Value Fund slightly underperformed the MSCI World Value Index.Strong returns from companies in the Energy and Industrials sectors contributed positively to performance for the year.Conversely, relative weakness in Financials and Consumer Staples caused a drag on the Fund’s performance.From a regional perspective, companies in the U.S. and the Germany had a positive effect on the Fund’s performance, while relative performance in Japan detracted from results. 27 Staying true to our investment philosophy served us well during the fiscal year.As value investors, we believe part of the foundation for long-term outperformance is buying companies that trade at a discount to our calculation of fair value.Further, we are looking for companies that are profitable, have clean balance sheets with manageable levels of net debt, unrealized or “hidden” value and a management team with an understandable plan to unlock value. In terms of individual stocks, Pioneer Natural Resources, a U.S. based energy exploration and production company, was the Fund’s best performing position during the fiscal year.The company is engaged in the exploration and production of both natural gas and oil.It benefitted from the renaissance in U.S. energy production over the past several years but the management team was also well prepared for industry growth through prudent asset utilization.Management is highly regarded within the industry and the company announced key strategic initiatives during the year that were favorably viewed by the market.We have known senior management at the company for a number of years and continue to be impressed by their ability to manage through commodity cycles and work for the interests of shareholders through sound strategic activity. Another name that contributed positively to performance was Leoni AG, a German based provider of wire systems, optical fibers and cable systems to the automotive sector.The company has significant exposure to European auto makers and depending on the model, their wire system products can be the second most expensive component in a given car. The manufacturing of their products can be quite labor intensive, which the management team has addressed by locating manufacturing facilities in low labor cost regions around the world.We purchased Leoni at an attractive valuation and low multiple of book value as it was completing its second equity raise in the past few years and many investors were skeptical of the company’s short term prospects.Despite the concerns, we visited management and were impressed by their commitment, strategy and the stock’s risk/return profile.Broader investor demand turned positive during the year as a result of an increase in European automaker activity. During the year there were securities that did not perform as well as we expected.It is important to note that though these securities detracted from performance, they are long-term holdings which we believe will pay off in the future.Yue Yuen Industrial Holdings Ltd. (Hong Kong) is the world’s largest contract manufacturer of branded shoes for customers such as Nike, Adidas and Reebok.The company has grown with its clients by providing solid quality control on their products with fair labor practices and competitive pricing.Over the past several years, the company has been moving its manufacturing facilities out of China due to rising costs.Indonesia is a market Yue Yuen has been concentrating more of its resources due to a combination of quality and affordable prices.However, during 2013, labor prices unexpectedly rose in Indonesia by upwards of 50% in a relatively short period of time which negatively affected the company’s operating performance and stock price in the short term.Fortunately for the long term prospects of the company, it operates on a cost-plus basis and we expect margins to revert back to historical levels during the year.In addition, Yue Yuen is seeing increased demand from its key customers as demand for branded product is strong in the historical markets and gaining significant traction in the rapidly growing consumer sector of the emerging markets. Also detracting from performance was Silver Bay Realty Trust, a Minnesota based REIT that is engaged in the purchase and rental of single family homes.The company has been building an attractive portfolio of properties, many of which were purchased at a significant discount to replacement value.We have spent significant time with the company’s management team and are impressed with their focus and discipline.The company currently trades at a meaningful discount to our calculation of net asset value and their management team and board of directors are highly capable and continually seeking to take advantage of market dislocations.Stock performance was weak as a result of an overall selloff in REITs post a strong rally and a general lack of understanding of the company’s strategy and positioning due to their uniqueness within the market.We believe that as the company continues to scale its operations and has the opportunity to realize attractive returns on assets through rental or sale, the market will support higher valuations, which is why we continue to hold our position. ADVISORY RESEARCH 28 Outlook After a year in which fiscal policy, asset flows and momentum played key roles in the global stock market rally, we believe that the upcoming year will be more characterized by a return to fundamentals and a greater differentiation among companies with disparate prospects.We are well positioned for this shift as our investment approach targets companies with strong fundamentals and solid management.Global mergers and acquisitions activity will be an indicator worth tracking as it tends to relate well to fundamental metrics. We worked diligently during the year to sell securities that reached our analysis of fair value and replace those names with companies that we believed had a more attractive risk/reward profile.Our long term investment time horizon allows us to filter out the noise associated with many short term financial announcements and position our portfolios for strong performance.It may be difficult to replicate the strong global equity returns experienced in 2013, as central banks begin a long and slow tapering process, although we are encouraged by the discipline and resolve of many management teams with whom we speak. Thank you for investing in the Advisory Research Global Value Fund and we look forward to another update in 2014. Advisory Research, Inc. This material is not authorized for use unless accompanied or preceded by a prospectus. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. The risks are magnified in countries with emerging markets, since these countries may have relatively unstable governments and less established markets and economies. Small Cap stocks are more susceptible to market volatility because smaller companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. Smaller company stocks tend to be sold less often and in smaller amounts than larger company stocks. Risk may increase due to potential for concentration in the Financial Sector. Instances of high double-digit returns are extraordinary and may not be repeated. The recent growth rate in the stock market has helped to produce short-term returns for some asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, fund performance may be subject to substantial short-term changes. ADVISORY RESEARCH 29 Advisory Research Global Value Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) The Fund commenced operations on 7/30/10, after the conversion of a limited partnership account, which commenced on 1/1/09 (the "Predecessor Account"). The Predecessor Account was managed with substantially the same investment objective, policies and philosophies as are followed by the Fund.This graph compares a hypothetical $10,000 investment in the Predecessor Account, made at its inception, with a similar investment in the MSCI World Value Index.Results include the reinvestment of all dividends and capital gains. The MSCI World Value Index is a free float-adjusted market capitalization weighted index that is designed to measurethe equity market performance of developed markets. This index does not reflect expenses, fees or sales charge, which would lower performance. The index is unmanaged and it is not possible to invest in an index. Average Annual Total Return as of October 31, 2013 1 Year 3 Years Since Inception 1/1/09 Advisory Research Global Value Fund 26.00% 11.92% 16.47% MSCI World Value Index 26.35% 11.68% 13.47% The performance data quoted here represents past performance.Past performance is no guarantee of future results.Investment return and principal will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling (888) 665-1414. Gross and net expense ratios for the Fund are 2.54% and 1.36% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s return would have been lower. The contractual fee waivers are in effect until February 28, 2014. The performance table above includes information for the Predecessor Account prior to the 7/30/10.The returns for the Predecessor Account reflect its performance prior to 7/30/10 and have been adjusted to reflect the Fund's estimated gross annual expense ratio as set forth in the Fund's prospectus dated July 13, 2010 as amended. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 30 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 98.7% AUSTRIA – 1.0% IMMOFINANZ A.G. $ BERMUDA – 0.7% Catlin Group Ltd. CANADA – 0.8% Genesis Land Development Corp.* DENMARK – 0.7% D/S Norden A/S FRANCE – 5.8% Cie Generale des Etablissements Michelin GDF Suez Nexans S.A. Saft Groupe S.A. Sanofi Total S.A. Vallourec S.A. GERMANY – 3.3% Leoni A.G. Rheinmetall A.G. Rhoen Klinikum A.G. Volkswagen A.G. HONG KONG – 2.9% Asian Citrus Holdings Ltd. Bosideng International Holdings Ltd. Emperor International Holdings Yue Yuen Industrial Holdings Ltd. IRELAND – 0.8% Beazley PLC JAPAN – 11.8% Aozora Bank Ltd. Arcs Co., Ltd. Azbil Corp. Bank of Yokohama Ltd. Chugoku Marine Paints Ltd. 31 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) JAPAN (Continued) Denki Kagaku Kogyo KK $ Hogy Medical Co., Ltd. Hokuto Corp. Inaba Denki Sangyo Co., Ltd. Ryosan Co., Ltd. Secom Co., Ltd. Shinko Plantech Co., Ltd. Star Micronics Co., Ltd. Toyota Industries Corp. Tsumura & Co. LUXEMBOURG – 1.2% APERAM NETHERLANDS – 3.6% Delta Lloyd N.V. Koninklijke Ahold N.V. Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares Wereldhave N.V. - REIT NORWAY– 1.9% Aker A.S.A. Vard Holdings Ltd.* PANAMA– 0.7% Banco Latinoamericano de Comercio Exterior S.A. - Class E SOUTH KOREA– 1.7% Fila Korea Ltd. Samsung Card Co., Ltd. SWEDEN– 0.9% Industrivarden A.B. - C Shares SWITZERLAND– 2.9% Allied World Assurance Co. Holdings A.G. Baloise Holding A.G. GAM Holding A.G. 32 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) SWITZERLAND (Continued) Novartis A.G. $ UNITED KINGDOM– 6.6% CNH Industrial N.V.* F&C Asset Management PLC Greggs PLC HSBC Holdings PLC Investec PLC Unilever PLC - ADR Vodafone Group PLC WM Morrison Supermarkets PLC UNITED STATES– 51.4% Air Products & Chemicals, Inc. Alexander & Baldwin, Inc.* American Capital Ltd.* American Express Co. American International Group, Inc. BankUnited, Inc. Bed Bath & Beyond, Inc.* Berkshire Hathaway, Inc. - Class B* Biglari Holdings, Inc.* Carrizo Oil & Gas, Inc.* Chevron Corp. CIT Group, Inc.* CNO Financial Group, Inc. Comerica, Inc. Convergys Corp. Core-Mark Holding Co., Inc. CST Brands, Inc. CSX Corp. Deere & Co. Destination XL Group, Inc.* DIRECTV* Emerson Electric Co. Foot Locker, Inc. Forestar Group, Inc.* GATX Corp. Gulfport Energy Corp.* Humana, Inc. International Business Machines Corp. 33 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) JM Smucker Co. $ JPMorgan Chase & Co. Layne Christensen Co.* Loews Corp. McDonald's Corp. Microsoft Corp. Mondelez International, Inc. - Class A Motorola Solutions, Inc. News Corp.* Nicholas Financial, Inc. Northfield Bancorp, Inc. Oshkosh Corp.* Owens Corning* PepsiCo, Inc. Pioneer Natural Resources Co. Raytheon Co. Ross Stores, Inc. SEACOR Holdings, Inc. Susser Holdings Corp.* Target Corp. Tecumseh Products Co. - Class A* TeleTech Holdings, Inc.* Tribune Co.* U.S. Bancorp Union Pacific Corp. United Technologies Corp. Viad Corp. Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $19,717,089) SHORT-TERM INVESTMENTS – 1.8% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $400,123) 34 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 TOTAL INVESTMENTS – 100.5% (Cost $20,117,212) Liabilities in Excess of Other Assets – (0.5)% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 35 Advisory Research Global Value Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Industry Percent of Total Net Assets Common Stocks Insurance 8.2% Banking 7.7% Oil, Gas & Coal 7.6% Retail Staples 7.0% Specialty Finance 5.5% Consumer Products 5.2% Machinery 4.6% Retail Discretionary 3.8% Automotive 3.7% Chemicals 3.5% Media Content 3.3% Real Estate Operating & Services 3.1% Aerospace & Defense 2.9% Biotechnology & Pharmaceuticals 2.5% Transportation & Logistics 2.4% Apparel & Textile Products 2.3% Technology Services 2.2% Asset Management 2.1% Iron & Steel 1.9% Travel, Lodging & Dining 1.8% Electrical Equipment 1.8% Design, Manufacturing & Distribution 1.7% Health Care Facilities/Services 1.5% Consumer Discretionary Services 1.4% Utilities 1.2% Distribution/Wholesale - Consumer Staples 1.1% Renewable Energy 1.0% Engineering & Construction Services 0.9% Transportation Equipment 0.9% Software 0.9% Institutional Financial Services 0.8% Home & Office Products 0.8% Medical Equipment/Devices 0.8% Hardware 0.8% Telecom 0.7% Construction Materials 0.6% Real Estate Investment Trusts (REIT) 0.5% Total Common Stocks 98.7% Short-Term Investments 1.8% Total Investments 100.5% Liabilities in Excess of Other Assets (0.5)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 36 Dear Shareholder, The Advisory Research Strategic Income Fund (the “Fund”) commenced operations on December 31, 2012.During December 31, 2012 to October 31, 2013 (the “period”), the Fund outperformed the BofA Merrill Lynch Fixed Rate Preferred Securities Index (the “Index”).Our investment process focuses on finding and investing in several types of income-generating securities, where we believe we can obtain a meaningful spread over the yield on Treasuries, while preserving good overall credit quality and protecting against downside from volatility in interest rates.As discussed further below, our shift in fund composition succeeded in dampening the effects of the substantial rise in interest rates that we saw during the year. Performance Discussion YTD 2013 (through 10/31) ADVNX 1.00% BofA Merrill Lynch Fixed Rate Preferred Securities Index -2.48% The one year and since inception annualized total return for the Advisory Research Strategic Income Fund as of September 30, 2013 was -0.75% and 3.85% respectively.The one year and since inception annualized total return for the BofA Merrill Lynch Fixed Rate Preferred Securities Index was -3.06% and 1.88% respectively. The total annual operating expenses are 0.99%.The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses do not exceed 0.90% of the average daily net assets of the Advisory Research Strategic Income Fund. The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call (888) 665-1414. The Advisory Research Strategic Income Fund commenced operations on 12/31/2012.Performance shown prior to 12/31/2012 is derived from the performance of a limited partnership account, which commenced on 7/1/2003 (the “Predecessor Account”).The predecessor entity was not registered under the 1940 ACT.The Fund will be managed in a materially equivalent manner to the Predecessor.If the Predecessor Account were subject to the same requirements and restrictions as the Fund, the performance may have been adversely affected.Please see the prospectus for more information. Market Overview Intermediate and long-term Treasury yields rose substantially during the year, which weighed on overall performance of income securities – when yields rise, prices fall.The Index (comprised of preferred securities) was down, as shown above, and the Barclays U.S. Aggregate Index (a measure of the overall U.S. bond market) was -1.10% during the period.The rise in interest rates can be seen in the yield on the 10-year Treasury, which stood at 1.76% on December 31, 2012, and rose to 3.00% during the year; it stood at 2.55% on October 31, 2013.The movement in interest rates was not linear, but experienced volatility.It was only after the Federal Reserve indicated in May 2013 that it may begin to taper its $85 billion per month bond-buying program (a quantitative easing program frequently referred to as “QE3”) that yields began their upward ascent.Although the Federal Reserve chose not to act on its plans to taper during the period, the Fed announced on December 18, 2013 that it will reduce bond purchases to $75 billion per month starting in January 2014.Market expectations are that the bond buying program will further decline during 2014.In addition, market expectations are that the Federal Reserve will begin to increase the Federal Funds rate sometime in 2015. However, it is important to recognize that tapering is not tightening.The Fed is simply letting up on the accelerator rather than pumping the brakes, as its bond purchases will continue (albeit at a slightly lower level).The Fed has also made a clear distinction on its plans for the asset purchase program and the Federal Funds rate.These are two distinct tools at the Fed’s disposal to affect monetary policy and subsequently interest rates.The Fed has emphasized on numerous occasions that there will be considerable time between the end of QE3 and the first hike in the Federal Funds rate.Additionally, these decisions will be data dependent and 37 driven by improvements in the economy, and not simply by the passage of time.The Federal Funds rate is used to help control the short end of the Treasury yield curve and should act as somewhat of a tether to help keep longer-term rates in check.1 While the U.S. economy continues to post positive GDP growth, the recovery since the financial crisis has at times been slow and uneven in spite of unprecedented levels of stimulus provided by the Fed’s accommodative monetary policy.There have been positive signs such as strong auto sales and an improving housing market; however, the unemployment rate remains at an elevated rate of 7.0%, above the Fed’s stated target of 6.5% or lower.In addition, a material part of the decline in the unemployment rate is due to more people dropping out of the work force or taking part-time work rather than seeking full-time employment.At the same time, the Fed’s preferred inflation gauge, the annual percentage change in core personal consumption expenditures (core PCE) remains low at +1.1% as of October and suggests that the effects from the stimulus has a ways to go before overheating the economy. Fund Commentary As noted above, the Fund outperformed the Index during the period.Repositioning of the portfolio played a major role in the Fund’s performance.Starting the year, the Fund’s largest category was fixed-rate preferred securities, which comprised just under 60% of Fund assets.These securities can offer attractive spread, but with fixed coupons and longer times to maturity (some are perpetual securities with no stated maturity), they can be highly sensitive to changes in interest rates.In anticipation of a rise in interest rates, we reduced our exposure to fixed-rate preferreds (31% of assets at October 31) and shifted the portfolio toward less interest-rate sensitive securities.These include fixed-to-floating rate bonds and preferred securities, which have a fixed coupon for a period of time but then switch to a floating rate (typically ten years from issue).Fixed-to-floaters comprised one-third of the portfolio at October 31.In addition, we increased our positions in short to intermediate corporate bonds – traditional fixed coupon securities with date certain maturities in one to ten years.These securities comprised 22% of fund assets at October 31.The portfolio repositioning paid off with a positive return during the period, versus a negative return on the Index.Also contributing positively to performance were the Fund’s holdings in dividend-paying common stocks.The equity markets were strong during the period, with the S&P 500 returning 25.32%.The top performers in the portfolio were the common stocks of Meredith Corp., Altria Group, ConocoPhillips, GlaxoSmithKline, and Kraft Foods Group. Outlook While interest rates will likely remain volatile, we do believe there are bounds to that volatility.First, the Fed has given no indication that it will raise the target Federal Funds rate anytime soon.The short end of the curve does tend to exert a sort of gravitational pull on the longer end of the curve.As the short end remains low, many investors choose to move out on the yield curve to pick up higher yield, thus reigning in interest rates at the long end.The average spread between the Federal Funds rate and the ten-year Treasury has been around 150 basis points (bps) over the last 25 years.While interest rates can be volatile, like a pendulum, the long end has oscillated back and forth around this average spread over time.As of October 31, the spread between the Federal Funds rate and ten-year Treasury was roughly 250 bps – well above average.In addition, U.S. and worldwide economic growth generally has been low since the recession, and inflation remains in check.Central banks remain committed to easy money/low interest rate policies.Without an outside shock (war, energy crisis or other supply shock, credit crisis/fear of default), we would expect interest rates to remain low.Although a ten-year Treasury yield between 2%-3% is higher than it was at the start of 2013, this yield is still well below historical average. We remain sensitive to interest rate risk as well as credit risk and continue to seek out investing in securities that offer compelling yields while preserving the good overall credit quality of the portfolio. We believe that taking an approach that balances these factors, and not just reaching for yield, will benefit the patient investor with downside protection and superior returns over the long-term. We thank you for investing in the Advisory Research Strategic Income Fund and look forward to updating you again in 2014. Advisory Research, Inc. 1 Recently, there has been talk of the Fed introducing a new program (a reverse repo facility) to control short-term interest rates, as a complement to or perhaps in place of Fed open market operations targeting the Federal Funds rate. ADVISORY RESEARCH 38 This material is not authorized for use unless accompanied or preceded by a prospectus. The value of a convertible security is influenced by changes in interest rates, the credit standing of the issuer and other factors. Debt securities have interest rate, inflation and credit risks and are subject to prepayment and default risk. High yield and junk securities involve greater risk and tend to be more sensitive to economic conditions and credit risk. Foreign and US currencies may unfavorably fluctuate in value relative to each other. Distressed securities are typically unrated, lower-rated, in default or close to default and the prices may be extremely volatile, more likely to become worthless and the Fund may lose all of its investment. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. Stocks are subject to substantial risks that may cause their prices to fluctuate over time, sometimes rapidly and unpredictably.The Fund may write covered call options on its holdings and will forgo the opportunity to benefit from potential increases in the value of that security, but will continue to bear the risk of declines in the value of the security. ADVISORY RESEARCH 39 Advisory Research Strategic Income Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) The Fund commenced operations on December 31, 2012, after the conversion of a limited partnership account, Advisory Research Value Income Fund, L.P., which commenced operations on June 30, 2003, (the “Predecessor Account”).The Predecessor Account was managed with substantially the same investment objective, policies and philosophies as are followed by the Fund.This graph compares a hypothetical $10,000 investment in the Predecessor Account, made at its inception, with a similar investment in the BofA Merrill Lynch Fixed Rate Preferred Securities Index.Results include the reinvestment of all dividends and capital gains. The BofA Merrill Lynch Fixed Rate Preferred Securities Index: Consists of fixed-rate, U.S.-dollar-denominated preferred securities and fixed-to-floating rate securities that are callable prior to the floating rate period and are at least one year from the start of the floating rate period. Securities must be rated investment grade including the country of risk and must be issued as public securities or 144a filing and a minimum outstanding of $100 million. The index includes perpetual preferred securities, American Depository Shares/Receipts (ADS/R), domestic and Yankee trust preferred securities having a minimum remaining term of at least one year, both DRD-eligible and non-DRD-eligible preferred stock and senior debt.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of October 31, 2013 1 Year 3 Years 5 Years Since Inception 6/30/03 Advisory Research Strategic Income Fund 1.00% 5.61% 11.19% 4.02% BofA Merrill Lynch Fixed Rate Preferred Securities Index -2.48% 5.01% 9.94% 2.03% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 665-1414. Gross and net expense ratios for the Fund are 0.99% and 0.94% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s return would have been lowered.The contractual fee waivers are in effect until February 28, 2014. The performance table above includes information for the Predecessor Account prior to 12/31/2012.The returns for the Predecessor Account reflect its performance prior to 12/31/12 and have been adjusted to reflect the Fund’s estimated gross annual expense ratio as set forth in the Fund’s prospectus dated December 31, 2012 as amended. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 40 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 8.8% COMMUNICATIONS – 1.3% AT&T, Inc. $ CenturyLink, Inc. CONSUMER STAPLES – 1.5% Altria Group, Inc. Kraft Foods Group, Inc. ENERGY – 1.8% ConocoPhillips Royal Dutch Shell PLC - ADR FINANCIALS – 1.0% Government Properties Income Trust - REIT Oaktree Capital Group LLC HEALTH CARE – 1.3% GlaxoSmithKline PLC - ADR Merck & Co., Inc. MATERIALS – 0.6% Potash Corp. of Saskatchewan, Inc. UTILITIES – 1.3% Duke Energy Corp. Southern Co. TOTAL COMMON STOCKS (Cost $8,312,545) Principal Amount CORPORATE BONDS – 45.6% COMMUNICATIONS – 1.1% $ CenturyLink, Inc. 6.450%, 6/15/2021 CONSUMER DISCRETIONARY – 3.4% Ingram Micro, Inc. 5.250%, 9/1/2017 L Brands, Inc. 5.625%, 2/15/2022 41 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Principal Amount Value CORPORATE BONDS (Continued) CONSUMER DISCRETIONARY (Continued) $ Vail Resorts, Inc. 6.500%, 5/1/20191 $ ENERGY – 7.6% Copano Energy LLC / Copano Energy Finance Corp. 7.125%, 4/1/20211 Frontier Oil Corp. 6.875%, 11/15/20181 Peabody Energy Corp. 6.500%, 9/15/2020 Plains Exploration & Production Co. 8.625%, 10/15/20191 QEP Resources, Inc. 6.800%, 4/1/2018 Range Resources Corp. 6.750%, 8/1/20201 5.750%, 6/1/20211 SEACOR Holdings, Inc. 7.375%, 10/1/2019 FINANCIALS – 25.8% Allstate Corp. 5.750%, 8/15/20531, 2 American Express Co. 6.800%, 9/1/20661, 2 Bank of America Corp. 8.000%, 12/29/20491, 2 Charles Schwab Corp. 7.000%, 2/28/20491, 2 Fifth Third Bancorp 5.100%, 12/29/20491, 2 General Electric Capital Corp. 7.125%, 12/29/20491, 2 Hartford Financial Services Group, Inc. 8.125%, 6/15/20381, 2 JPMorgan Chase & Co. 7.900%, 4/29/20491, 2 Leucadia National Corp. 8.125%, 9/15/2015 Merrill Lynch & Co., Inc. 5.700%, 5/2/2017 Prudential Financial, Inc. 8.875%, 6/15/20381, 2 42 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Principal Amount Value CORPORATE BONDS (Continued) FINANCIALS (Continued) $ SLM Corp. 8.450%, 6/15/2018 $ Wells Fargo & Co. 7.980%, 3/29/20491, 2 Weyerhaeuser Co. 7.950%, 3/15/2025 INDUSTRIALS – 1.4% Oshkosh Corp. 8.250%, 3/1/20171 MATERIALS – 4.5% Alcoa, Inc. 5.400%, 4/15/20211 ArcelorMittal 6.125%, 6/1/2018 Ball Corp. 5.750%, 5/15/20211 Owens Corning 6.500%, 12/1/2016 UTILITIES – 1.8% Southern California Edison Co. 6.250%, 8/1/20491, 2 TOTAL CORPORATE BONDS (Cost $50,367,514) Number of Shares MUTUAL FUNDS – 1.3% PIMCO Corporate & Income Strategy Fund Wells Fargo Advantage Multi-Sector Income Fund TOTAL MUTUAL FUNDS (Cost $1,261,667) PREFERRED STOCKS – 40.4% COMMUNICATIONS – 2.0% Telephone & Data Systems, Inc. 6.875%, 11/15/20151 7.000%, 3/15/20161 43 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value PREFERRED STOCKS (Continued) FINANCIALS – 36.2% Affiliated Managers Group, Inc. 6.375%, 8/15/20171 $ Alexandria Real Estate Equities, Inc. 6.450%, 3/15/20171 American Financial Group, Inc. 6.375%, 6/12/20171 Ameriprise Financial, Inc. 7.750%, 6/15/20141 Associated Banc-Corp 8.000%, 9/15/20161 BB&T Corp. 5.850%, 5/1/20171 Capital One Financial Corp. 6.000%, 9/1/20171 Charles Schwab Corp. 6.000%, 9/1/20171 Citigroup Capital IX 6.000%, 12/2/20131 Citigroup Capital XIII 7.875%, 10/30/20151, 2 CommonWealth REIT 7.500%, 11/15/20141 Discover Financial Services 6.500%, 12/1/20171 Goldman Sachs Group, Inc. 5.500%, 5/10/20231, 2 5.950%, 11/10/20171 6.500%, 11/1/20161 Hartford Financial Services Group, Inc. 7.875%, 4/15/20221, 2 HSBC USA, Inc. 6.500%, 12/2/20131 Kimco Realty Corp. 6.000%, 3/20/20171 Morgan Stanley Capital Trust IV 6.250%, 12/2/20131 Morgan Stanley Capital Trust VI 6.600%, 12/2/20131 PNC Financial Services Group, Inc. 6.125%, 5/1/20221, 2 Post Properties, Inc. 8.500%, 10/1/20261 PS Business Parks, Inc. 6.875%, 10/15/20151 44 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value PREFERRED STOCKS (Continued) FINANCIALS (Continued) Public Storage 6.500%, 4/14/20161 $ 6.875%, 4/15/20151 Raymond James Financial, Inc. 6.900%, 3/15/20171 SL Green Realty Corp. 6.500%, 8/10/20171 Stifel Financial Corp. 6.700%, 1/15/20151 SunTrust Banks, Inc. 5.875%, 3/15/20181 U.S. Bancorp 6.000%, 4/15/20171, 2 Vornado Realty Trust 6.875%, 4/20/20161 Wells Fargo & Co. 8.000%, 12/15/20171 Zions Bancorporation 6.300%, 3/15/20231, 2 6.950%, 9/15/20231, 2 UTILITIES – 2.2% Dominion Resources, Inc. 8.375%, 6/15/20141 NextEra Energy Capital Holdings, Inc. 8.750%, 3/1/20141 TOTAL PREFERRED STOCKS (Cost $45,889,869) SHORT-TERM INVESTMENTS – 0.7% Fidelity Institutional Money Market Fund, 0.04%3 TOTAL SHORT-TERM INVESTMENTS (Cost $827,148) 45 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 TOTAL INVESTMENTS – 96.8% (Cost $106,658,743) Other Assets in Excess of Liabilities – 3.2% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust 1 Callable. 2 Variable, floating or step rate security. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 46 Advisory Research Strategic Income Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Industry Percent of Total Net Assets Corporate Bonds Financials 25.8% Energy 7.6% Materials 4.5% Consumer Discretionary 3.4% Utilities 1.8% Industrials 1.4% Communications 1.1% Total Corporate Bonds 45.6% Preferred Stocks Financials 36.2% Utilities 2.2% Communications 2.0% Total Preferred Stocks 40.4% Common Stocks Energy 1.8% Consumer Staples 1.5% Health Care 1.3% Communications 1.3% Utilities 1.3% Financials 1.0% Materials 0.6% Total Common Stocks 8.8% Mutual Funds 1.3% Short-Term Investments 0.7% Total Investments 96.8% Other Assets in Excess of Liabilities 3.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 47 Advisory Research Funds STATEMENTS OF ASSETS AND LIABILITIES As of October 31, 2013 All Cap Value Fund International All Cap Value Fund International Small Cap Value Fund Assets: Investments, at cost $ $ $ Foreign currency, at cost - Investments, at value $ $ $ Foreign currency, at value - Receivables: Investment securities sold - Fund shares sold - Dividends and interest Due from Advisor - - Prepaid expenses - Prepaid offering costs - - - Total assets Liabilities: Payables: Investment securities purchased - - Fund shares redeemed - - Advisory fees - Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Custody fees Trustees' fees and expenses Other accrued expenses Total liabilities Net Assets $ $ $ Components of Net Assets: Paid-in capital $ $ $ Accumulated net investment income (loss) Accumulated net realized gain on investments and foreign currency transactions ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translations - 89 Net Assets $ $ $ Number of shares issued and outstanding (par value of $0.01 per share with unlimited number of shares authorized) Net asset value per share $ $ $ See accompanying Notes to Financial Statements. 48 Advisory Research Funds STATEMENTS OF ASSETS AND LIABILITIES As of October 31, 2013 Global Strategic Value Income Fund Fund Assets: Investments, at cost $ $ Foreign currency, at cost - Investments, at value $ $ Foreign currency, at value - Receivables: Investment securities sold - Fund shares sold - Dividends and interest Due from Advisor - - Prepaid expenses Prepaid offering costs - Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed - - Advisory fees Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Custody fees Trustees' fees and expenses Other accrued expenses Total liabilities Net Assets $ $ Components of Net Assets: Paid-in capital $ $ Accumulated net investment income (loss) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation (depreciation) on: Investments Foreign currency translations ) - Net Assets $ $ Number of shares issued and outstanding (par value of $0.01 per share with unlimited number of shares authorized) Net asset value per share $ $ See accompanying Notes to Financial Statements. 49 Advisory Research Funds STATEMENTS OF OPERATIONS For the Period Ended October 31, 2013 All Cap International International Value All Cap Value Small Cap Value Fund Fund Fund Investment Income: Dividends (net of foreign withholding taxes of $203, $6,001 and $239,728, respectively) $ $ $ Interest 53 Total investment income Expenses: Advisory fees Administration fees Fund accounting fees and expenses Transfer agent fees and expenses Registration fees Auditing fees Custody fees Legal fees Trustees' fees and expenses Shareholder reporting fees Chief Compliance Officer fees Insurance Offering costs - - - Miscellaneous Interest expense - - Total expenses Advisory fees waived ) ) ) Other expenses absorbed - ) - Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions - ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations - Net change in unrealized appreciation/depreciation Net realized and unrealized gain (loss) on investments and foreign currency Net Increase in Net Assets from Operations $ $ $ See accompanying Notes to Financial Statements. 50 Advisory Research Funds STATEMENTS OF OPERATIONS For the Period Ended October 31, 2013 Global Strategic Value Income Fund Fund* Investment Income: Dividends (net of foreign withholding taxes of $33,285 and $1,449, respectively) $ $ Interest Total investment income Expenses: Advisory fees Administration fees Fund accounting fees and expenses Transfer agent fees and expenses Registration fees Auditing fees Custody fees Legal fees Trustees' fees and expenses Shareholder reporting fees Chief Compliance Officer fees Insurance Offering costs - Miscellaneous Interest expense - - Total expenses Advisory fees waived ) ) Other expenses absorbed - - Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions - Net realized gain Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency translations - Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain (loss) on investments and foreign currency ) Net Increase in Net Assets from Operations $ $ * Commenced operations on December 31, 2012. See accompanying Notes to Financial Statements. 51 Advisory Research Funds Advisory Research All Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2013 October 31, 2012 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain (loss) on: Investments ) Net change in unrealized appreciation/depreciation on: Investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains - ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $0 and $4, respectively. See accompanying Notes to Financial Statements. 52 Advisory Research Funds Advisory Research International All Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2013 October 31, 2012 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain (loss) on: Investments ) Foreign currency transactions ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains - - Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase (decrease) in capital share transactions ) 1 Net of redemption fee proceeds of $0 and $0, respectively. See accompanying Notes to Financial Statements. 53 Advisory Research Funds Advisory Research International Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2013 October 31, 2012 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain (loss) on: Investments Foreign currency transactions ) ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $7,033 and $2,915, respectively. See accompanying Notes to Financial Statements. 54 Advisory Research Funds Advisory Research Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2013 October 31, 2012 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain (loss) on: Investments Foreign currency transactions ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains - - Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $210 and $39, respectively. See accompanying Notes to Financial Statements. 55 Advisory Research Funds Advisory Research Strategic Income Fund STATEMENT OF CHANGES IN NET ASSETS For the Period December 31, 2012* through October 31, 2013 Increase (Decrease) in Net Assets From: Operations: Net investment income $ Net realized gain on: Investments Net change in unrealized appreciation/depreciation on: Investments ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) From net realized gains ) Total distributions to shareholders ) Capital Transactions: Proceeds from shares sold Issued in connection with reorganization of private fund (Note 1) Reinvestment of distributions Cost of shares redeemed1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ Capital Share Transactions: Shares sold Shares issued in connection with reorganization of private fund (Note 1) Shares issued on reinvestment Shares redeemed ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $1,330. See accompanying Notes to Financial Statements. 56 Advisory Research Funds Advisory Research All Cap Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Period November 16, For the Year Ended For the Year Ended For the Year Ended 2009* through October 31, 2013 October 31, 2012 October 31, 2011 October 31, 2010 Net asset value, beginning of period $ Income from investment operations: Net investment income 1 1 1 Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) ) ) - From net realized gain - ) ) - Total distributions ) ) ) - Redemption fee proceeds - - 2 - - Net asset value, end of period $ Total return % 3 Ratios and Supplemental Data: Net assets, end of period (millions) $ Ratio of expenses to average net assets: 5 Before fees waived and expenses absorbed % 4 After fees waived and expenses absorbed % 4 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed % % %) %) 4 After fees waived and expenses absorbed % 4 Portfolio turnover rate 40
